DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  India on 12/08/2015. It is noted, however, that applicant has not filed a certified copy of the 6570/CHE/2015 application as required by 37 CFR 1.55 in the application of US 15/369,918..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities: “one or more runway segment” should read “one or more runway segments” and “the one or more sensor” should read “the one or more sensors”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The first recitation of “the condition” lacks antecedent basis and is therefore indefinite since it is unclear whether “the condition” refers to an implied condition previously determined or is the first recitation of the term.
Claim(s) 4-8 and 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 3 and 13 and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
Claims 5-8, 10, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 8, 9, 10, 11, 12, 14, 15, and 16 of U.S. Patent No. 10,576,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same scope and merely use different terms to describe the same subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore et al. (US 2013/0127642 A1) in view of Metzger, Jr. (US 2015/0142217 A1).
As per Claim 11, Maggiore et al. discloses method for braking of an aircraft comprising: 	receiving, at one or more processor, data indicating a condition of one or more runway segment of a runway from at least one sensor ([0096-0098]. See at least Fig. 8 for segmentation of runway).	braking the aircraft when an undercarriage or landing mechanism of the aircraft encounters the one or more runway segment (The runway segmentation is displayed to a pilot [0086]. It is obvious in Maggiore et al. for the pilot to take appropriate braking action based on the contaminate at particular locations on the runway with the motivation of braking safely).	Maggiore et al. does not disclose:Metzger, Jr. teaches:	determining a braking performance of the aircraft for the one or more runway segment  ([0025, 0050]; BCA using friction estimation map); and 	braking the aircraft according to the braking performance when an undercarriage or landing mechanism of the aircraft encounters the one or more runway segment ([0050]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maggiore et al. to provide the aforementioned limitations taught by Metzger, Jr. with the motivation of improving brake control/improve safety of landing.

As per Claim 12, Maggiore et al. discloses the method of claim 11, wherein the at least one sensor is attached to the aircraft and the method further comprises capturing the data as real-time data of images of the runway in front of the aircraft as the aircraft is landing ([0096-0098]).
As per Claim 19, Maggiore et al. discloses the method of claim 11, wherein the one or more sensor comprises an imaging device ([0096-0098]).
Regarding Claim(s) 1, 2 and 9: all limitations as recited have been analyzed with respect to Claim(s) 11, 12 and 19, respectively. Claim(s) 1, 2 and 9 pertain(s) to an apparatus corresponding to the method of Claim(s) 11, 12 and 19. Claim(s) 11, 12 and 19do/does not teach or define any new limitations . 
Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore et al. (US 2013/0127642 A1) in view of Metzger, Jr. (US 2015/0142217 A1) further in view of Renno (US 2015/0120093).
As per Claim 13, Metzger, Jr. does not disclose the method of claim 11, further comprising: 	providing a database having at least a look-up table comprising a set of reference spectral bands and intensities corresponding to a known contaminant set; and 	wherein the braking performance is based on the condition of the one or more runway segment; 	wherein the condition of the one or more runway segment corresponds to a presence or absence of one or more contaminants on a surface of the one or more runway segment.	However, Renno teaches providing a database having at least a look-up table comprising a set of reference spectral bands and intensities corresponding to a known contaminant set (Fig. 9).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maggiore et al. to provide the aforementioned limitations taught by Renno with the motivation of improving the detection of ice and water on runways ([0002]).	However, Metzger, Jr. teaches:	wherein the braking performance is based on the condition of the one or more runway segment ([0050]); 	wherein the condition of the one or more runway segment corresponds to a presence or ([0050]).	The motivation to combine Metzger, Jr. with Maggiore et al. was provided in the rejection of Claim 11.
As per Claim 14, Maggiore et al. discloses the method of claim 13, wherein the one or more contaminants on the surface of the runway comprises one or more of visible or non-visible moisture ([0051]), ice ([0051]), slush ([0051]), brine, gravel, rocks, debris ([0051]), salt, oil, fuel, or snow ([0051]).

As per Claim 15, Maggiore et al. discloses the method of claim 13, wherein the received data indicating the condition of the one or more runway segment comprises images of the runway in front of the aircraft as the aircraft is landing ([0024, 0073]); 	wherein each image is associated with a corresponding segment of the one or more runway segment (Images of the runway used to determine contaminants in different segments would be associated with the corresponding segment for which a contaminant was determined); 	determining a depth of the contaminants on each runway sub-region ([0093]); 	generating a map of each runway segment with contaminant patches in a direction of motion of the aircraft based on the determined contaminants and the depth of the contaminants (Fig. 8); and 	using the map to determine the contaminated patches corresponding to each of the one or more runway segments that is determined to be in a landing path of the aircraft (Figs. 7-8; [0100]).	Maggiore et al. does not disclose:	the method further comprising, at the one or more processor: 	extracting feature data from the images, wherein the feature data comprises sensed spectral bands and intensities that correspond to a captured runway image within a field-of-view of the sensor; Renno teaches the aforementioned limitations ([0016]).	The motivation to combine Maggiore et al. with Renno was provided in the rejection of Claim 13.
Regarding Claim(s) 3-5: all limitations as recited have been analyzed with respect to Claim(s) 13-15, respectively. Claim(s) 3-5 pertain(s) to an apparatus corresponding to the method of Claim(s) 13-15. Claim(s) 3-5 do/does not teach or define any new limitations beyond Claim(s) 13-15, therefore is/are rejected under the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore et al. (US 2013/0127642 A1) in view of Metzger, Jr. (US 2015/0142217 A1) and further in view of Ishi et al. (US 2011/0216196 A1).
As per Claim 20, Maggiore et al. does not disclose the method of claim 19, wherein the imaging device comprises a hyperspectral camera or a multispectral camera, each having a field-of-view within which the runway in front of the aircraft can be captured (It is noted that the imaging device of Maggiore et al. captures an image of the runway in front of the aircraft).	However, Ishi et al. teaches the known technique of using a hyperspectral camera to detect types of objects on the ground ([0011]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maggiore et al.  to provide the aforementioned limitations taught by Ishi et al. with the motivation of improving the detection of surface objects.
Regarding Claim(s) 10: all limitations as recited have been analyzed with respect to Claim(s) 20. Claim(s) 10 pertain(s) to an apparatus corresponding to the method of Claim(s) 20. Claim(s) 10 do/does not teach or define any new limitations beyond Claim(s) 20, therefore is/are rejected under the same rationale.
Allowable Subject Matter
Claims 6-8 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Maggiore et al., Metzger, Jr., Renno and Ishi et al. fail to teach correlating the determined contaminated patches in the landing path of the aircraft with pre-stored runway conditions in the look-up table; and determining the at least one braking performance corresponding to each of the one or more runway segment that is in the landing path of the aircraft from a set of pre-stored braking performances based on the correlation, wherein the set of pre-stored braking performances correspond to different runway conditions and are stored in the look-up table.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619